Citation Nr: 0721547	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-37 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for synovial cyst of 
the low back.

2.  Entitlement to an increased rating for myoclonic spasm of 
the right foot, status post synovial cyst removal with a heel 
spur, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Columbia, South Carolina.

The increased rating claim is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent medical evidence shows a diagnosis of a right 
juxta-articular synovial cyst at L4-L5 was initially 
demonstrated after service and has not been shown by 
probative, competent clinical evidence to be etiologically 
related to service or any incident therein.


CONCLUSION OF LAW

A synovial cyst of the low back was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

VA satisfied its duty to notify by means of a letter issued 
prior to initial adjudication of the veteran's claim.  She 
was informed by letter in October 2004 of the evidence 
required to substantiate her service connection claim and of 
her and VA's respective duties for obtaining evidence.  She 
was informed of potential rating and effective date criteria 
by letter in June 2006.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [her] possession that pertains" to her claim. See 
38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that she has been notified of the need to 
provide such evidence, for the following reason. The letter 
requested the veteran either authorize VA to obtain evidence 
on her behalf or submit the evidence.  She was specifically 
requested to submit any medical reports that she had.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, submitted private 
medical evidence, and VA treatment records.  Based on a lack 
of in-service cyst symptoms and no competent medical evidence 
indicating there is an association between the claimed 
condition and her military service, a VA examination and 
medical opinion has not been obtained.   See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board has carefully reviewed the veteran's statements and 
testimony at the July 2006 hearing before the undersigned and 
concludes that she has not identified further evidence not 
already of record for which she has not been afforded the 
opportunity to either submit or authorize VA to obtain.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim which VA has been 
authorized to obtain.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to her claims.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

The veteran's service medical records have been thoroughly 
reviewed but fail to reveal treatment for or the diagnosis of 
a cyst of the low back.  The July 2006 hearing transcript 
reflects that the veteran testified to an in-service fall and 
low back pain in connection with this claim.  However, 
service connection for a low back disability as the result of 
her in-service injury has already been established and a 20 
percent disability rating has been assigned.  See May 2005 
rating decision.  An August 2001 private magnetic resonance 
imaging report indicates the veteran had a small cyst between 
the facet and ligamentum flavum and contains a conclusion of 
a right juxta-articular synovial cyst at L4-L5.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  38 U.S.C.A. §§ 1110, 1131; Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status, such as the 
veteran's and her spouse's statements in support of claim, do 
not constitute competent medical evidence of the diagnosis or 
etiology of the claimed disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).   Furthermore, the location 
(juxta-articular) and nature of the disability (a synovial 
cyst) are not easily identifiable such that her lay testimony 
is not competent, credible, or probative evidence of an in-
service cyst.  See Jandreau v. Nicholson, No. 2007-7029 (Fed. 
Cir. July 3, 2007).  Furthermore, her testimony at the July 
2006 hearing that she was told by a doctor while in service 
that she had a cyst while in service is too attenuated to 
constitute competent medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995). 

Competent medical evidence clearly indicates the veteran 
currently has a synovial cyst of the lumbar spine.  However, 
there is no indication the veteran was treated for or 
diagnosed with a cyst during service.  Furthermore, competent 
medical evidence does not link the veteran's current cyst to 
her military service.  Service connection requires medical 
evidence of a current disability and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  As such, the Board concludes that the 
weight of the evidence is against the veteran's claim for 
service connection and this appeal is denied.  See Ortiz v. 
Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) (doctrine of 
reasonable doubt does not apply when the preponderance of the 
evidence is against claim).  


ORDER

Service connection for synovial cyst of the low back is 
denied.




REMAND

The veteran has argued that the December 2005 VA examination 
conducted in connection with her increased rating claim was 
inadequate.  See July 2006 hearing transcript and March 2006 
correspondence.  The examination was conducted for 
compensation purposes, as opposed to being conducted for 
treatment, and the veteran's arguments that the examination 
was too short and that the examiner had a less than ideal 
bedside manner are unpersuasive as to the adequateness of the 
examination results.  However, the veteran also indicated the 
examiner did not have access to her records and the VA 
examination report is not indicative of the claims file being 
reviewed.  As the veteran has consistently asserted that she 
has foot pain and spasms and the examination report 
indicating she had no orthopedic treatment since her 2000 
surgery and that she denied pain, fatigability and functional 
loss, is not consistent with the evidence of record.  As 
such, the Board concludes that another VA examination to 
reveal the current nature and extend of the veteran's 
service-connected foot disorder, to include functional loss, 
is appropriate prior to appellate review of her claim.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Mariano v. 
Principi, 17 Vet. App. 305, 311-12 (2003).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA feet 
examination to determine the current 
nature and extent of her myoclonic spasm 
of the right foot, status post synovial 
cyst removal with a heel spur disability.  
Send the claims folder to the examiner for 
review.

2.  Thereafter, readjudicate the veteran's 
increased rating claim.  If the benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided a supplemental statement of the 
case and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


